                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   EMMETT F. TAYLOR,
                                     1:18-cv-11310-NLH-AMD
               Plaintiff,

   v.                                MEMORANDUM OPINION
                                         AND ORDER
   THE STATE OF NEW JERSEY, THE
   OFFICE OF THE CAMDEN COUNTY
   PROSECUTOR, and THE OFFICE OF
   THE CAMDEN COUNTY PUBLIC
   DEFENDER,

               Defendants.


APPEARANCES:

EMMETT F. TAYLOR
3114 VIMY RIDGE AVENUE
NORFOLK, NJ 23509

     Appearing pro se

HILLMAN, District Judge

     WHEREAS, on July 2, 2018, Plaintiff, Emmett F. Taylor,

appearing pro se, filed a complaint, pursuant to 42 U.S.C. §

1983, against Defendants, the State of New Jersey, the Office of

the Camden County Prosecutor, and the Office of the Camden

County Public Defender, for their alleged constitutional

violations; and

     WHEREAS, Plaintiff also filed an application to proceed

without prepayment of fees (“in forma pauperis” or “IFP”

application) pursuant to 28 U.S.C. § 1915(a)(1); and
      WHEREAS, the screening provisions of the IFP statute

require a federal court to dismiss an action sua sponte if,

among other things, the action is frivolous or malicious, or if

it fails to comply with the proper pleading standards, see 28

U.S.C. § 1915(e)(2)(B)(i)-(iii); Ball v. Famiglio, 726 F.3d 448,

452 (3d Cir. 2013); and

      WHEREAS, on September 11, 2018, the Court screened

Plaintiff’s complaint and granted his IFP application, but found

that Plaintiff’s complaint was deficient in several ways (Docket

No. 3); and

      WHEREAS, the Court provided Plaintiff with twenty days to

file an amended complaint; and

      WHEREAS, Plaintiff failed to file an amended complaint, but

instead filed a letter (Docket No. 4), which the Court construed

to be a motion for reconsideration; and

      WHEREAS, in consideration of Plaintiff’s motion for

reconsideration, the Court issued an Opinion and Order on

February 6, 2019, which reiterated the reasons why Plaintiff’s

complaint was deficient, and provided Plaintiff with an

additional thirty days to file an amended complaint (Docket No.

9, 10); and

      WHEREAS, pursuant to the Court’s February 6, 2019 Opinion

and Order, Plaintiff filed an amended complaint (Docket No. 11);

and

                                 2
     WHEREAS, the Court has screened Plaintiff’s amended

complaint; 1

     Consequently,

     IT IS on this   14th   day of   February   , 2019 ORDERED

that:

     (1)   Plaintiff’s claims against the State of New Jersey,

           the Camden County Prosecutor’s Office, and the Camden

           County Public Defender’s Officer must be dismissed

           because they are not “persons” who can act under color

           of state law, as the Court has explained twice.   (See

           Docket No. 2 at 5-6; Docket No. 9 at 5-6.)

     (2)   Plaintiff’s claims against the individual Defendants

           Erin Fay, Felecia Felder, Ubong Ackmen, Luis Montoya,


1 Plaintiff submitted for filing a form complaint provided to pro
se litigants filled in with his handwriting (Docket No. 11 at 7-
11), and a separate, typed document titled “Amended Complaint”
(Docket No. 11 at 1-5). The form complaint does not contain any
factually allegations and references the typed complaint. The
Court construes Plaintiff’s typed “Amended Complaint” to be the
operative pleading, which names all the defendants he wishes to
file suit against. In that regard, Plaintiff names Judge
Richard F. Wells on the form complaint (Docket No. 11 at 8), but
not in the typed complaint. Even if Plaintiff intended Judge
Wells to be a defendant, Judge Wells must be dismissed because
neither the form complaint nor the typed complaint contains any
specific allegations against Judge Wells. See Fed. R. Civ. P.
8(a) )(“A pleading that states a claim for relief must contain a
short and plain statement of the claim showing that the pleader
is entitled to relief.”); Bell Atl. Corp. v. Twombly, 550 U.S.
544, 555 (2007)(a complaint must plead enough facts to state a
claim to relief that is facially plausible).

                                 3
          William Harrison, and Diane Price may proceed; 2 and

     IT IS FURTHER ORDERED that the Clerk shall issue a summons

for Defendants Erin Fay, Felecia Felder, Ubong Ackmen, Luis

Montoya, William Harrison, and Diane Price, and the U.S. Marshal

shall serve a copy of the amended complaint, summons, and this

Order upon these Defendants as directed by Plaintiff, with all

costs of service to be advanced by the United States.



                                       s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




2 These individual Defendants, who Plaintiff states are a Camden
County Prosecutor and Camden County Public Defenders, may be
entitled to certain immunities. Because such immunities are not
applicable under limited circumstances, the Court will not sua
sponte address that issue in this screening order. See, e.g.,
Kulwicki v. Dawson, 969 F.2d 1454, 1463 (3d Cir. 1992)
(explaining that absolute immunity is unavailable where a
prosecutor’s behavior falls completely outside the prosecutorial
role); Udoh v. Moreira, 2018 WL 623676, at *7 (D.N.J. 2018)
(citing Gause v. Haile, 559 F. App’x 196, 198 (3d Cir. 2014)
(quoting Polk Cnty. v. Dodson, 454 U.S. 312, 325 (1981)); Tower
v. Glover, 467 U.S. 914, 923 (1984)) (explaining that a public
defender is not liable under § 1983 when performing a lawyer’s
traditional functions, but public defenders may be liable for
intentional misconduct if they conspire with state officials to
deprive their clients of constitutional rights).

                                4
